                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION

    CONTRAVIOUS B GRIER,

                    Plaintiff,                                           CIVIL ACTION NO.: 6:19-cv-78

          v.

    TERRENCE KILPATRICK, and
    COUNSELOR BROWN;

                    Defendants.


                                                     ORDER

         After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s August 29, 2019 Report and Recommendation, (doc. 9), to which Plaintiff has filed not

filed objections. 1 Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 9),

as the opinion of the Court and DISMISSES Plaintiff’s Complaint WITH PREJUDICE.

Because the Court dismisses plaintiff’s complaint, his Motion for Documents and Records,

(doc. 11), and Motion for Production Order to Resolve Pending Charges, Accusations or Detainers,

(doc. 12), are DISMISSED AS MOOT. The Court DIRECTS the Clerk of Court to CLOSE

this case.

         SO ORDERED, this 28th day of October, 2019.




                                               R. STAN BAKER
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF GEORGIA

1
   Plaintiff did file a “letter” to the Court, but it merely contains more of the same “sovereign citizen” ramblings which
this Court has previously explained has been consistently rejected by federal courts. (Doc. 9, p. 4.)
